

116 SRES 768 ATS: Expressing support for the designation of the week of September 20 through September 26, 2020, as Rail Safety Week in the United States, and supporting the goals and ideals of Rail Safety Week to reduce rail-related accidents, fatalities, and injuries.
U.S. Senate
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 768IN THE SENATE OF THE UNITED STATESNovember 12, 2020Mr. Wicker (for himself, Ms. Cantwell, Mrs. Fischer, and Ms. Duckworth) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of the week of September 20 through September 26, 2020, as Rail Safety Week in the United States, and supporting the goals and ideals of Rail Safety Week to reduce rail-related accidents, fatalities, and injuries.Whereas the first Rail Safety Week was held from September 24 through September 30, 2017, by the national education safety nonprofit Operation Lifesaver, the Department of Transportation, and other organizations;Whereas Rail Safety Week was launched to raise awareness about the need for increased education on how to be safe around highway-rail grade crossings and railroad tracks and to highlight efforts to further reduce collisions, injuries, and fatalities;Whereas highway-rail grade crossing and trespassing accidents constituted approximately 97 percent of all rail related fatalities during 2019;Whereas since 2005—(1)the number of public crossings has decreased by 8 percent; and (2)the number of gates at public crossings has increased by 36 percent;Whereas in 2019, 49 percent of all grade crossing collisions and 65 percent of all fatal grade crossing collisions occurred at gated crossings;Whereas preliminary Federal statistics indicate that 2,228 highway-grade crossing collisions occurred in the United States in 2019, resulting in 299 deaths and the injury of another 822 individuals;Whereas many collisions between trains and motor vehicles or pedestrians could have been prevented by increased education, engineering, and enforcement;Whereas Operation Lifesaver, the foremost public information and education program on rail safety, administers a public education program about grade-crossing safety and trespassing prevention;Whereas during Rail Safety Week, from September 20 through 26, and throughout the year, everyone is encouraged to take added caution as motorists or pedestrians approach tracks or trains;Whereas the United States, Canada, and Mexico will concurrently observe Rail Safety Week; andWhereas this important observance should lead to greater safety awareness and a reduction in highway-rail grade crossing crashes and pedestrian and railroad incidents: Now, therefore, be itThat the Senate—(1)supports the designation of Rail Safety Week;(2)expresses strong support for—(A)the goals and ideals of Rail Safety Week; and (B)efforts to reduce rail-related accidents, fatalities, and injuries; and(3)encourages the people of the United States—(A)to participate in Rail Safety Week events and activities; and (B)to educate themselves and others on how to be safe around railroad tracks.